DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 March 2022.
This application is in condition for allowance except for the presence of claims 11-21 directed to inventions non-elected without traverse.  Accordingly, claims 11-21 have been cancelled.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a system for hydrogen generation comprising at least one cabinet defining a first volume, a second volume and a third volume, each fluidically isolated from each other; a water circuit in the first volume; an electrolyzer stack in the second volume; a hydrogen circuit in the third volume; at least one first fluid connector fluidly connecting the water circuit and the electrolyzer stack; and at least one second fluid connector fluidly connecting the hydrogen circuit and the electrolyzer stack.  The closest prior art is Yoshida (US 20160068976 A1) which discloses a water electrolysis system (Fig. 4) wherein there is a volume (18) in a cabinet structure arranged to provide negative pressure around the water electrolysis apparatus, gas-liquid separating apparatus, and pure water producing apparatus along with a hydrogen sensor (30).  Yoshida discloses wherein a controller volume (20) has positive pressure.  Yoshida discloses a hydrogen storage volume (68) with a storage tank (72) and a hydrogen sensor (74).  However, each of the volumes (18, 20, 68) are fluidically connected to a buffering chamber via air filters (40a; 40c) and a fan (42b).  Kazuno (US 20200010961 A1) discloses a hydrogen production apparatus (Fig. 3) comprising a cabinet with several volumes, however the volumes are connected via a first ventilation path and a second ventilation path (Fig. 3; abstract).
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794